In an action to recover damages for checks stolen from the defendant and cashed by the plaintiff, the defendant appeals from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered March 26, 1996, which denied his motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) for failure to state a cause of action.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
A review of the complaint in the light most favorable to the plaintiff (see, Marple v Sorg, 230 AD2d 831) demonstrates that it fails to state any cause of action against the defendant (cf., Rotanelli v Madden, 172 AD2d 815). The complaint alleges, in sum, that in October 1993, an individual employed by the defendant stole certain checks made out to the defendant, forged the defendant’s name, and then cashed the checks at the plaintiff’s check-cashing establishment.
Contrary to the plaintiff’s contentions, none of these allegations, nor the additional facts alleged in the complaint, identify any conduct of the defendant which could give rise to a viable cause of action. Accordingly, the motion to dismiss should have been granted. Miller, J. P., Ritter, Thompson and Krausman, JJ., concur.